Case: 1:15-cv-01046-SO Doc #: 260-1 Filed: 05/10/19 1 of 11. PageID #: 5138




                      EXHIBIT A
           Case: 1:15-cv-01046-SO Doc #: 260-1 Filed: 05/10/19 2 of 11. PageID #: 5139


                         CLEVELAND DIVISION OF POLICE
                                  GENERAL
EFFECTIVE DATE:             CHAPTER:                                        PAGE:           NUMBER:

                                             04-25-2019                         1 of 10
SUBJECT:

                                           SEARCH AND SEIZURE
CHIEF:




PURPOSE: To establish Cleveland Division of Police guidelines so that all searches and seizures are
         conducted in accordance with the rights secured and protected by Constitution and federal
         and state law. The Division will conduct searches and seizures fairly and respectfully
         consistent with the Division’s commitment to procedural justice, community and problem-
         oriented policing, and community values.

POLICY:           It is the policy of the Division to respect the fundamental privacy rights of all individuals.
                  Officers shall conduct searches in strict accordance with the rights secured and protected
                  by the Constitution and federal and state laws. All seizures by the Division shall comply
                  with relevant federal and state laws governing the seizure of persons and property.
                  Officers shall not use an individual’s gender, race, ethnicity, national origin, age, or
                  perceived sexual orientation as a factor, to any extent or degree, in establishing reasonable
                  suspicion or probable cause, unless such information is part of an actual and credible
                  description of a specific subject in an investigation that includes other identifying factors.
                  Supervisors must review documentation of all searches and seizures to ensure that they
                  were supported by reasonable suspicion and/or probable cause.

DEFINITIONS:

Area of Immediate Control: The physical area within reaching distance which the person might gain
possession of a weapon, destructible evidence, or contraband.

Arrest: The taking of a person into custody by an officer based upon a warrant or probable cause. To
constitute an arrest, there must be an actual restraint of the person. The restraint may be imposed by force
or may result from the submission of the person arrested to the custody of the officer arresting him/her.
An arrest is a restraint of greater scope or duration than an investigatory stop or detention.

Consensual Encounter: A voluntary encounter between the police and an individual with the intent of
engaging in a casual, and/or non-investigative conversation. A reasonable person in the individual’s
position would feel free to leave and/or decline any of the officer’s requests at any point.

Curtilage: Any land or building immediately adjacent to a dwelling that is directly connected to it or in
close proximity.

Investigatory Stop (Terry Stop): A brief, minimally intrusive detention of an individual, including the
occupants of a vehicle, during which a reasonable person in the individual’s position would not feel free
to leave, as defined in Terry v. Ohio, 392 U.S. 1. To justify a stop, the officer must have reasonable
suspicion that the stopped individual has, is, or is about to engage in criminal conduct. The stop must be
based on specific, objective, articulable facts that the officer knew before the stop. Information learned
during a stop can lead to additional reasonable suspicion or probable cause that a crime has occurred, but
it cannot provide the justification for the original stop.
        Case: 1:15-cv-01046-SO Doc #: 260-1 Filed: 05/10/19 3 of 11. PageID #: 5140
PAGE:        SUBJECT:                                                                          NUMBER:

 2 of 10                              SEARCH AND SEIZURE



Non-Custodial Interview: A voluntary and consensual investigatory interview that an officer conducts
with an individual during which the individual is free to leave and/or decline any of the officer’s requests
at any point.

Pat Down/Frisk: A limited search during an investigatory stop in which an officer conducts a pat down
of the outer clothing of a person for weapons when the officer reasonably suspects that the particular
person is armed and dangerous. It is limited to what is necessary to detect weapons and must be based on
reasonable articulable suspicion that the person is armed. An officer may not manipulate objects that are
discovered under the clothing to determine whether they are contraband.

Plain Feel Doctrine: An officer may seize an object while conducting a limited search during a
permitted pat down/frisk if its nature as contraband is immediately apparent by feel, and without
manipulation of any objects.

Probable Cause: The facts and circumstances known to the officer(s) that would lead a reasonable
person to believe an individual has more likely than not committed or is committing a crime.

Reasonable Suspicion: An objectively, justifiable suspicion that is based on specific and articulable
facts or circumstances that justifies an officer stopping an individual that has committed, is committing, or
is about to commit an offense. Reasonable suspicion is more than a hunch but less than probable cause.
A police officer stopping an individual must be able to point to specific facts or articulable circumstances
even though the level of suspicion need not arise to probable cause.

Search: A search is either a physical intrusion into a constitutionally protected area (a person, house,
paper, or effect) for the purpose of gathering information or any conduct that violates a reasonable
expectation of privacy by officer(s) or civilians acting as an agent of law enforcement.

Search Incident to Arrest: A search of an arrested person, their personal effects, or their area of
immediate control at time of search.

Seizure: When an officer’s words or actions would make a reasonable person believe that he or she is not
free to leave or terminate the encounter.

PROCEDURES:

  I.    General Requirements for Searches and Seizures

        A.      Searches generally must be made pursuant to a warrant.

        B.      Exceptions when searches may be made without a warrant:

                1.      Open View and Plain View Searches

                2.      Consent Searches

                3.      Exigent Circumstances
        Case: 1:15-cv-01046-SO Doc #: 260-1 Filed: 05/10/19 4 of 11. PageID #: 5141
PAGE:        SUBJECT:                                                                           NUMBER:

 3 of 10                               SEARCH AND SEIZURE


                4.      Pat Down/Frisks During Investigatory Stops

                5.      Custodial Searches and Other Searches Incident to Arrest

                6.      Vehicle Inventory Searches

                7.      Open Fields

        C.      Officers shall:

                1.      Treat searched and/or seized persons with courtesy, professionalism, respect,
                        dignity, and equality.

                2.      Explain in an age appropriate manner to the person being searched and/or seized,
                        the reason for the search/seizure and how the search/seizure will be conducted.

                3.      Carry out searches with due regard and respect for private property interests and in
                        a manner that minimizes damage. Property should be left in a condition as close as
                        reasonably possible to its pre-search condition.

                4.      Use accurate and specific descriptive language to articulate the justification for any
                        search or seizure in their reports. Articulation of reasonable suspicion and/or
                        probable cause shall be specific, clear, and based on information not influenced by
                        bias or prejudice.

        D.       Officers shall not:

                1.      Use or rely on information the officer knows or reasonably suspects to be
                        materially false, incorrect, or unreliable in establishing reasonable suspicion for a
                        search or seizure.

                2.      Compromise their safety, or the safety of other officers, in order to justify searches
                        or seizures.

                3.      Detain non-occupants present at the location where a search warrant is executed for
                        longer than reasonably necessary to secure the area or determine whether they are
                        occupants of the premises being searched, unless the officer has reasonable
                        suspicion that the non-occupant is involved in criminal activity or poses a danger to
                        officer safety.

II.     Open View and Plain View Searches

        A.      Open View

                1.      The open view doctrine allows officers to see and possibly seize contraband. To
                        apply open view, the officer(s) must see the contraband or evidence from a vantage
                        point available to the public. To seize the contraband or evidence, it must be
                        located in an area open to the public and not protected by the Constitution.
        Case: 1:15-cv-01046-SO Doc #: 260-1 Filed: 05/10/19 5 of 11. PageID #: 5142
PAGE:        SUBJECT:                                                                             NUMBER:

 4 of 10                                SEARCH AND SEIZURE



                2.      Officers shall not enter a constitutionally protected place such as a vehicle, home,
                        or habitation, and seize contraband that is visible to the public. (e.g. If officers see
                        a marijuana plant growing in the window of a residence, they cannot enter the
                        home, but may use the information as probable cause to seek a search warrant.)

        B.      Plain View

                1.      The plain view doctrine allows the police to discover contraband or evidence only
                        after making a lawful intrusion in a constitutionally protected area, such as vehicle,
                        home, or habitation.       The evidence or contraband must be immediately
                        recognizable as such and be in plain view.

                        The key to the plain view doctrine is being in the protected place with consent or
                        otherwise lawfully present. Once the discovery is made, officers may have the
                        probable cause to secure a search warrant for a more thorough search.

III.    Consent Searches

        A.      Where an officer seeks consent for a search, the officer shall inform the person, in an age
                appropriate manner, of his or her right to refuse and to revoke consent at any time.

        B.      A person’s consent to search shall be documented using their Wearable Camera System
                (WCS). Officers electing to search by consent may also have the consenting person sign
                the Consent to Search form (Form #).

        C.      Officers must ensure that an individual is consenting to the search voluntarily. Officers
                shall consider the age, intelligence, education, and authority of the person providing
                consent.

        D.      Officers shall not physically or mentally coerce, threaten or exploit an individual in order
                to gain consent for a search.

        E.      Third party consents are valid under certain conditions:

                1.      Consent is valid if the third person has common authority over the area to be
                        searched.

                2.      Consent to search is not allowed if one cohabitant (roommate) or business partner
                        objects to the consent, even if the other person gives permission. Consent must be
                        given by both people, if present.

                3.      Parents may consent to search a child’s living area if the parents have routine
                        access to the area. (The child is not paying rent).

                4.      Landlords cannot give consent to search if a lease or rental agreement is still valid.
        Case: 1:15-cv-01046-SO Doc #: 260-1 Filed: 05/10/19 6 of 11. PageID #: 5143
PAGE:        SUBJECT:                                                                           NUMBER:

 5 of 10                                SEARCH AND SEIZURE




IV.     Exigent Circumstance Searches

        A.      Officers may conduct an immediate, warrantless search or seizure under emergency
                conditions, if there is probable cause to believe that the delay in getting a warrant would
                result in the loss of evidence, escape of the subject, or physical harm to police or public.

        B.      Exigent circumstances also exist if officers are responding to a call of violence and there is
                evidence a person’s health, welfare, or safety is immediately threatened.

        C.      In determining whether exigent circumstances exist, officers shall consider the following:

                1.      Is the offense serious or an offense of violence?

                2.      Is there a reasonable belief the subject was armed?

                3.      Is there probable cause to believe the subject committed a crime?

                4.      Is there probable cause to believe the subject was on the premises?

                5.      Did the police identify themselves and give the subject a chance to surrender prior
                        to entry, if feasible?

                6.      Is there an ongoing investigation or decision to arrest prior to the subject fleeing
                        into the premises?

        D.      Officers shall not create exigent circumstances in order to justify a warrantless search or
                seizure.

V.      Pat-Down/Frisks During Investigatory Stops

        A.      Every investigatory stop does not automatically authorize a pat down/frisk. Officers may
                only conduct a pat down/frisk of a detained person(s) if they reasonably suspect that the
                detained person(s) may be armed and dangerous. The purpose and scope of the pat
                down/frisk is to discover weapons. It is not a generalized search of the entire person.

        B.      During an investigatory stop, officers who develop articulable reasonable suspicion that an
                individual may be armed and dangerous may perform a “Terry” pat down of an individual
                in accordance with the United States Supreme Court’s Terry v. Ohio ruling.

                1.      A “Terry” pat down consists of the officer touching or patting areas, limited to
                        outer clothing, on the suspected person capable of concealing an accessible weapon
                        (pockets, waistline, neckline, ankles).

                2.      Pat downs may not extend to the interior of the clothing, wallet, or shoes.
        Case: 1:15-cv-01046-SO Doc #: 260-1 Filed: 05/10/19 7 of 11. PageID #: 5144
PAGE:        SUBJECT:                                                                           NUMBER:

 6 of 10                               SEARCH AND SEIZURE


                3.      If during a lawful pat down an officer detects an object that is or might reasonably
                        be an item that is contraband or other criminal evidence, then the object may be
                        seized (Referred to as the “plain feel” doctrine).

                        a.     Non-threatening items may only be removed during the frisk if it is
                               immediately apparent the item is contraband or evidence of crime.

                        b.     Threatening items such as weapons may always be removed during frisks.

        C.      The decision to conduct a pat down/frisk must be based upon the totality of the
                circumstances and the reasonable conclusions that the person is armed and dangerous
                drawn from the officer’s training and experience.

                1.      Officers may not frisk for weapons on a consensual encounter or noncustodial
                        interview; this converts the encounter into a detention.

                2.      The fact that an investigatory stop occurs in a high crime area is not by itself
                        sufficient to justify a pat down/frisk.

        D.      In addition to the basis for the stop itself, officers must have reasonable suspicion that the
                detained person may be armed and dangerous. This may include, but is not limited to:

                1.      Prior knowledge that the detained person has carried a weapon in the past.

                2.      Suspicious behavior, such as failure to comply with instructions to keep hands in
                        sight.

                3.      Observations, such as weighted clothing, retention checks, and suspicious bulges,
                        consistent with carrying a concealed weapon.

        E.      When the objective of the frisk, determining whether or not the subject is armed, is
                completed, the search must end.

        F.      It is a violation of the Fourth Amendment to conduct a pat down/frisk of a person solely
                because an officer is placing someone in the backseat of a zone car (State of Ohio v Holder
                III). A pat down/frisk conducted for officer safety before placing a person in a zone car
                can be justified when the person is legally detained and there is a possibility of ambush, or
                when there is a dangerous condition that requires the placement of the person in the zone
                car for their safety.

VI.     Custodial Search and Other Searches Incident to Arrest

        A.      Custodial Search of Arrestee

                1.      Incident to a lawful arrest, officers shall search an arrestee’s person and the area
                        within the arrestee’s immediate control.
        Case: 1:15-cv-01046-SO Doc #: 260-1 Filed: 05/10/19 8 of 11. PageID #: 5145
PAGE:       SUBJECT:                                                                           NUMBER:

 7 of 10                              SEARCH AND SEIZURE


                       a.     If the removal of a religiously significant garment is required, it shall be
                              done respectfully and, if known and possible, in accordance with the
                              person’s religious beliefs. Such objects shall be returned upon the
                              conclusion of the encounter.

                       b.     The search shall be conducted as soon as possible after the arrest and before
                              transporting the arrestee(s).

               2.      Custodial searches shall be conducted respectfully and, when possible, be
                       conducted by officers of the same gender/gender identity as the arrestee.

                       a.     If an officer is uncertain regarding an arrestee’s gender/gender identity,
                              officers shall respectfully request the arrestee’s gender/gender identity.

                       b.     If an officer needs to conduct a custodial search, the officer shall request an
                              officer of the same gender/gender identity as the arrestee to conduct the
                              search. If an officer of the same gender/gender identity is not available, an
                              officer of any gender shall witness the search,

                              1.      The witnessing officer shall position themselves to capture the entire
                                      search on their Wearable Camera System.

                       c.     An officer may conduct a custodial search of an individual, of any gender/
                              gender identity, if the delay in getting a second officer on scene may result
                              in the loss of evidence, escape of the subject, or harm to officers or the
                              public.

B.      Searches Incident to Arrest

               1.      Officers may, incident to arrest, search both an arrestee’s person and the area
                       within the arrestee’s immediate control in order to recover weapons, evidence, or a
                       means of escape. Searches of various areas, environments, or items must comply
                       with the following parameters:

                       a.     Vehicles - After a person is arrested from a vehicle, officers do not have the
                              authority to search the passenger compartment and locked or unlocked
                              containers incident to arrest, unless one of the following apply:

                              1.      Officers have consent to search;

                              2.      Exigent circumstances exist;

                              3.      Officers are performing an inventory search pursuant to impounding
                                      the vehicle; or

                              4.      Officers obtain a search warrant.
        Case: 1:15-cv-01046-SO Doc #: 260-1 Filed: 05/10/19 9 of 11. PageID #: 5146
PAGE:        SUBJECT:                                                                            NUMBER:

 8 of 10                                SEARCH AND SEIZURE


                        b.     Residence - When a person is arrested in a residence, officers may only
                               search the arrestee’s area of immediate control where the arrest occurred,
                               with the exception of a protective sweep.

                        c.     Personal Items - Officers may only search personal items such as wallets,
                               backpacks, or other bags if the individual had them in his or her actual and
                               exclusive possession either at or immediately preceding the time of his or
                               her arrest.

                        d.     Electronic Devices - Absent some other exception, such as exigent
                               circumstances, officers may not search digital information on a cell phone
                               or other electronic devices without a search warrant.

        C.      Protective Sweeps

                1.      Incident to arrest, an officer(s) may look for other persons in spaces immediately
                        adjacent to the place where the subject was arrested (closets and other areas where
                        an attack against the officer(s) could originate) for officer safety purposes.

                2.      Incident to arrest, if there is an articulable reasonable suspicion that the area to be
                        swept harbors an individual posing a danger to those on the arrest scene; officers
                        may conduct a limited protective sweep of the entire house subsequent to an in-
                        house arrest. Such a protective sweep is not a full search of the premises. The
                        sweep may extend only to a cursory inspection of those spaces where a person may
                        be found. The sweep shall last no longer than is necessary to dispel the reasonable
                        suspicion of danger and, in any event, no longer than it takes to complete the arrest
                        and depart premises.

VII.    Vehicle Inventory Search

        A.      When a vehicle is towed, under state law or city ordinance, an inventory search of the
                vehicle shall be conducted to protect the individual’s property, the officer(s), and others, as
                well as the Division from claims of lost or damaged property resulting from the seizure of
                the vehicle or items.

        B.      Officers shall record vehicle inventory searches using their WCS, including a 360 degree
                walk around of the vehicle to be towed.

        C.      Officers shall use the following criteria when an inventory search is conducted:

                1.      When a vehicle is in lawful police custody.

                2.      Inventory searches include the entire passenger compartment, glove box, trunk, and
                        containers that can be searched without damaging the property, at or near the time
                        the vehicle was lawfully placed within police custody.
        Case: 1:15-cv-01046-SO Doc #: 260-1 Filed: 05/10/19 10 of 11. PageID #: 5147
PAGE:        SUBJECT:                                                                          NUMBER:

 9 of 10                               SEARCH AND SEIZURE


                3.      Containers found during an inventory search of a vehicle can be opened if
                        accomplished without damage to the container and the search is conducted in
                        accordance with Division policy.

VIII. Open Fields

        A.      Open fields surrounding a home are not constitutionally protected from a warrantless
                search and seizure because no reasonable expectation of privacy extends to these areas.
        B.      The curtilage surrounding a home is constitutionally protected from a warrantless search
                and seizure.

        C.      Officers shall consider the following factors when determining whether a specific location
                is within the curtilage of a residence:

                1.      The proximity of the location to the house;

                2.      Whether the same enclosure surrounding the house also encloses the location;

                3.      The uses of the location;

                4.      The steps that are taken to protect the location from observation by passerby.

IX.     Documenting Reporting/Review of Searches and Seizures

        A.      Officers shall articulate the justification for a search or seizure in a specific and clear
                manner articulating the reasonable suspicion and/or probable cause in specific, clear
                language based on information not influenced by bias or prejudice in their reports.
                Officers shall not use “canned” or conclusory language without supporting detail in reports
                documenting searches or seizures.

        B.      Supervisors shall review all documentation of searches and seizures for completeness and
                adherence to law and division policy including, but not limited to:

                1.      Searches and seizures that were not supported by reasonable suspicion or probable
                        cause.

                2.      Use “canned” or conclusory language without supporting detail in reports
                        documenting searches or seizures.

        C.      Within seven calendar days, supervisors shall document and report through their chain of
                command:

                1.      Searches and seizures unsupported by reasonable suspicion or probable cause;

                2.      Searches and seizures that are in violation of CPD policy; or

                3.      Searches and seizures that, while comporting with law and policy, indicate a need
                        for corrective action or review of agency policy, strategy, tactics, or training.
        Case: 1:15-cv-01046-SO Doc #: 260-1 Filed: 05/10/19 11 of 11. PageID #: 5148
PAGE:        SUBJECT:                                                                         NUMBER:

10 of 10                               SEARCH AND SEIZURE



        D.      Supervisors shall take appropriate action to address all apparent violations or deficiencies
                in arrests. Appropriate action may include recommending non-disciplinary corrective
                action for the involved officer and documenting such action in the tracking software, or
                referring the incident for administrative or criminal investigation.




X.      Training

        A.      The Division shall provide officers with annual in-service training on search and seizure
                that is adequate in quality, quantity, type, and scope.
